Citation Nr: 1212799	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

2.  Entitlement to service connection for a right ankle/foot disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a cardiovascular disorder to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to October 1969 and from June 1975 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

With regards to the Veteran's claim to reopen, the Board observes that, the Veteran's initial claim in August 1995 reported a knee injury.  In his current claim received in July 2005, the Veteran claimed service connection for a right leg disorder; he indicated having a right leg injury in 1977-1978.  However, in his May 2007 notice of disagreement (NOD), he claimed that he had a right ankle/foot injury in 1976 in addition to a knee injury in 1977.  As such, the Veteran's contentions indicate that he is claiming service connection for both right ankle/foot and right knee disorders.  Since the claim for service connection for a right knee disorder was previously denied and not appealed; and since the issue of entitlement to service connection for a right ankle disorder was raised for the first time in the current claim, the Board has characterized the issues pertaining to the right knee and ankle/foot as set forth on the title page.  

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for a right knee disorder is warranted.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for a right knee disorder, as well as the claim for service connection for a right ankle/foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  By unappealed September 1996 decision, the RO in Chicago, Illinois denied service connection for degenerative arthritis of the right knee.  

2.  Evidence received after the September 1996 denial of service connection for a right knee disorder relates to unestablished facts necessary to substantiate that issue and raises a reasonable possibility of substantiating the underlying claim of service connection for a right leg disorder. 

3.  The Veteran received the Combat Action Ribbon showing combat in service; his verified stressors include receiving enemy fire on boat patrols.

4.  The Veteran has PTSD that is as likely as not related to his verified in-service stressors.   

5.  The Veteran's ischemic heart disease is attributable to his conceded in-service exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The RO's September 1996 denial of service connection for degenerative arthritis of the right knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final September 1996 rating action is new and material, and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, he has PTSD that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
4.  Ischemic heart disease is presumed to have been incurred during the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, VA has a duty to assist the Veteran.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a right knee disorder; service connection for PTSD; and service connection for a cardiovascular disorder, no further discussion of these VCAA requirements is required with respect to these matters.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New & Material

Service connection for degenerative arthritis of the right knee was initially denied in September 1996 because the evidence did not show that it was related to his military service.  In other words, evidence of record did not reflect a nexus to his service.  After receiving notice of the September 1996 decision, the Veteran did not initiate an appeal of the denial of that issue.  Later, in July 2005, the Veteran applied to have his claim reopened.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the September 1996 rating decision consisted of the Veteran's STRs from his first period of service (July 1966 to October 1969), his February 1982 separation examination, personnel records, a November 1995 VA examination and the Veteran's contentions.  The Veteran's STRs from his first period of service do not show any treatment for, or diagnosis, any right knee disorder.  His February 1982 separation examination shows that the lower extremities were clinically normal; no right knee disorder was diagnosed.  At the November 1995 examination, the Veteran reported slipping while walking up a hill in 1978, straining his knee.  The Veteran was diagnosed with degenerative arthritis; no medical opinion regarding the etiology was provided.  

Thus, at the time of the denial of the claim for service connection degenerative arthritis of the right knee in September 1996, the claims folder contained no competent evidence of a nexus of his diagnosed right knee arthritis to his military service.  Consequently, the RO, in September 1996, denied the claim of service connection for this disability.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the September 1996 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence was received after the September 1996 rating decision and the July 2005 claim.  Therefore, the September 1996 rating decision is final.  

The relevant evidence received since the September 1996 denial consists of VA treatment records dated through March 2009, SSA records and the Veteran's contentions.  The Veteran's contentions indicate that he tore the meniscus in his right knee in service and was in a cast for eight weeks in approximately 1977.  See, e.g., May 2007 notice of disagreement (NOD).  As noted above, the Veteran's STRs from his second period are not of record.  His contentions in this appeal, when considered with previous evidence of record, indicate a continuity of symptoms.  See, e.g., November 1995 examination report; July 2005 claim; and May 2007 NOD.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied service connection claim-namely that the Veteran may have a right knee disorder related to his military service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, the Veteran has provided lay evidence regarding an in-service injury and of a continuity of pertinent symptomatology since service.  With regards to the in-service injury, the Veteran's STRs from his second period of service are not available and for purposes of reopening a claim, the credibility of the evidence is to be presumed.  Justus at 513.  As such, the Veteran's contentions are sufficient to establish an in-service injury and a continuity of symptomatology since the injury.  Thus, this additional evidence is also both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.  

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

		1.  PTSD 

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

The Veteran contends that he has PTSD as a result of witnessing a boat being blown up on patrol and also of being fired on while on a boat patrolling a river.  See, e.g., February 2006 stressor statement.  In this case, the Veteran's DD 214s and personnel records show that his military occupational specialties (MOS) were that of an ordnance mechanic in the Navy and of an infantryman in the Army.  They also show that he received the Combat Action Ribbon.  Accordingly, the Veteran is a combat veteran, and his combat stressors are verified.  

The Veteran's STRs show no treatment for, or diagnosis of, any psychiatric disorder.  Discharge examinations in October 1969 and February 1982 both revealed clinically normal psychiatric systems.

According to post-service medical records, the Veteran had a psychiatric evaluation in December 1997 for sentencing purposes after he was arrested.  The Veteran initially presented some possibility of persecutory delusions relating primarily to his employer, whom he felt, was a threat to his family's financial stability.  During the assessment, the Veteran reported significant childhood trauma and a six year period where he struggled with adjustment from serving in Vietnam.  He went through a brief period of excessive alcohol use in an attempt to adjust.  The initial diagnostic impression was a brief psychotic disorder with marked long-term stressors.  The examiner felt that the Veteran's recent situation with his employer was a repeat of his disillusionment following his return home from Vietnam.

The Veteran was then referred for a psychological evaluation in July 1998 as a part of a probation sentence.  He reported being placed in foster care at the age of 12 following his father's sexual abuse of his sisters.  He reported that he liked being in foster care and found that to be a good experience.  Following his discharge in 1969, he trouble readjusting to civilian life and by 1973 found himself drinking heavily.  He decided to reenlist to stop his drinking and become productive.  The Veteran had no prior psychiatric or mental health problems and had never sought mental health counseling.  He did not describe symptoms of PTSD although he did state that thunderstorms would sometimes startle him and remind him of Vietnam; that was not a problem currently.  

VA treatment records beginning in December 2005 show a diagnosis of PTSD.  The Veteran reported thinking a lot about his time in service.  The Veteran was afforded a VA examination in September 2006.  He reported his two combat stressors of being on a boat doing night patrols.  When asked to describe his worst memory of his experience in Vietnam, the Veteran reported witnessing another patrol boat hit a mine.  He did not go on a rescue mission and did not pick up the bodies out of the water, but he did know some of the individuals killed and helped carry the body bags to a helicopter.  The examiner observed that there did not appear to be any significant change in the Veteran's affective state when discussing that particular event.  Another recollection he described was a firefight while on patrol where everyone else was wounded but him.  Again, no significant change in his affective expression was noted during his recollection of that event.  The Veteran also described an incident when a hand grenade went off inside the well deck of the boat, which frightened him.  He was never wounded during his tour in Vietnam.  

The Veteran reported having some difficulties readjusting to civilian life after military service and drank heavily for several years.  He reenlisted and stayed for 12 years.  He reported that there would be no record of him having any problems or psychiatric treatment during service.  When describing current problems with his healthcare, the Veteran had a significant affective expression; he became quite animated.  The examiner noted that the Veteran had been diagnosed with PTSD in his treatment records, but no symptoms of PTSD were described.  He reported that he had never been evaluated at a PTSD clinic and had never participated in a VA sponsored inpatient PTSD program.  He was not currently receiving any kind of counseling or psychiatric care.  The Veteran reported being beaten a great deal by his parents as a child.  He was physically abused one or two times a week.  Eventually, it was noticed that he was not well fed at school and was taken away from his parents and placed in foster care.  He stated that he liked foster care overall.  The Veteran would not respond to any question about whether he experienced childhood sexual abuse, suggesting that he was.  

When asked how traumatic experiences in Vietnam had impacted his social functioning, he stated that he did not like crowds.  He was unable to say how any of his experiences in Vietnam, resulted in wanting to avoid crowds.  The examiner noted that the Veteran was not able to work because of cardiac problems.  When he applied for SSA disability, he did not apply for any psychiatric disability.  In reporting his symptoms, the Veteran indicated that he did not recall having any bad dreams.  He listened to the news on Iraq.  He did not report any problems with exaggerated startle response or hypervigilance.

Following an exhaustive examination, the examiner opined that the Veteran might have had bad memories from Vietnam but that his combat related symptoms did not meet (less likely than not) the DSM-IV for clinical criteria for a diagnosis of PTSD.  He did not exhibit symptoms of reenactment, avoidance or hyperarousal associated with his military service in Vietnam.  The Veteran was traumatized through physical abuse and probably sexual abuse in childhood and had likely resulted in some emotional difficulties.  The Veteran was diagnosed with PTSD related to childhood abuse.  

A mental health consultation in October 2006 shows that the Veteran reported being in several firefights and carrying body bags of sailors who perished.  After taking into account the Veteran's verified in-service stressors and his reported symptomatology, the Veteran was diagnosed with PTSD.  

Based on a review of the evidence, the Board finds that service connection for PTSD is warranted.  Initially, the Board finds that the Veteran does have confirmed combat stressors of witnessing a boat blown up on patrol and being fired upon while on patrol, as is evidenced by his receipt of the Combat Action Ribbon.  Additionally, post-service medical evidence shows a current diagnosis of PTSD.  When affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that the Veteran's currently diagnosed PTSD is related to his verified in-service combat stressors.

In this case, VA treatment records beginning in December 2005 show a diagnosis of PTSD.  Such treatment records show that the Veteran reported his military service, including thinking a lot about his time spent on river boats in addition to be in firefights.  As noted above, the Veteran's reported stressors resulted from experiencing enemy fire while on patrol in river boats.  After taking into account the Veteran's reports of his military service, in addition to his reported symptomatology, the Veteran was repeatedly diagnosed with PTSD.  Therefore, the Veteran's post-service VA treatment records support a finding that the Veteran does have PTSD that is related to his verified in-service stressors.  

In reaching this conclusion, the Board acknowledges the negative nexus opinion from the September 2006 VA examiner.  As with the Veteran's treatment records showing a diagnosis of PTSD, the examiner took into account the Veteran's military service in addition to his reported symptomatology, yet provided a negative nexus opinion.  As discussed above, the examiner opined that the Veteran's PTSD was related childhood abuse.  However, the Board finds that the medical nexus opinion in relative equipoise.  In this case, VA treatment providers diagnosed PTSD based on the Veteran's reported military service, while the VA examiner opined that the Veteran's PTSD was related to childhood abuse.  There is nothing to suggest that the post-service treatment records showing a diagnosis of PTSD based on the Veteran's reported military service are less probative than the VA examiner's opinion.  Rather, the Veteran's VA treatment providers and September 2006 examiner arrived at different conclusions, but based upon the same facts.  

Thus, the competent medical evidence regarding whether the Veteran's PTSD is related to his military service is in relative equipoise.  In cases where the evidence is in relative equipoise, as here, the veteran prevails.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. (1990).  Therefore, the evidence does support a finding of a nexus between the Veteran's currently diagnosed psychiatric disability of PTSD and his verified in-service stressors of enemy fire on boat patrols.

Based on this evidentiary posture, the Board finds that the evidence supports a finding of PTSD related to the Veteran's military service.  Accordingly, in considering the Veteran's competent and credible lay statements regarding his stressors, in addition to his receipt of the Combat Action Ribbon, as well as the pertinent medical evidence of record showing a diagnosis of PTSD in accordance with the DSM-IV, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has PTSD that was incurred in service.  The evidence is in favor of the grant of service connection for PTSD.  Service connection for PTSD is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

		2.  Cardiovascular Disorder

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the current appeal, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam during service.  Therefore, his in-service exposure to herbicides is conceded.  The Veteran contends that he has a heart disorder that is related to his military service, including being secondary to PTSD.   
The Veteran's STRs show no treatment for, or diagnosis of, any cardiovascular disorder.  His discharge examinations in October 1969 and February 1972 both revealed a clinically normal heart.

According to post-service medical records, the Veteran was diagnosed with atypical chest pain in September 2002.  He reported a family history of his mother, brother, and father all dying of myocardial infarctions.  The Veteran was hospitalized in October 2004 for crescendo angina.  In May 2002, the Veteran was diagnosed with new onset atrial fibrillation and possible unstable angina.  The Veteran was again diagnosed with atrial fibrillation in April 2005.  He was diagnosed with unstable angina and rule out myocardial infarction in June 2005.  A VA treatment record dated in June 2005 indicates that the Veteran's symptoms were not likely secondary to ischemia but were most likely secondary to paroxysmal atrial fibrillation.  VA treatment records dated through March 2009 continue to show a diagnosis of paroxysmal atrial fibrillation.  They do not show any more diagnoses of unstable angina or other heart disorder considered to be ischemic heart disease.  However, the Veteran's records do show that his heart problems have required the continuous use of medication.  See, e.g., December 2005 active medication list.  

Furthermore, the Veteran's SSA records indicate that he receives disability benefits due to chronic ischemic heart disease that has been diagnosed by a physician.  The Veteran was found to have become disabled due to this disability in May 2005.  

The Veteran was afforded a VA examination in August 2006.  He reported a history of paroxysmal atrial fibrillation.  He also reported having a normal coronary angiogram in 2003 and being in atrial fibrillation in 2005.  The Veteran still had palpitations and chest discomfort about two to three times per week, and it was mostly with activity.  It lasted for ten minutes up to two to three hours.  He denied syncope and dyspnea and reported being short of breath after walking one block and climbing down stairs.  He denied a history of heart attack, congestive heart failure, or acute rheumatic heart disease.  Following an exhaustive examination, the Veteran was diagnosed with paroxysmal atrial fibrillation and premature ventricular contractions.  The Veteran was also known to be hypertensive for the last ten years; that in addition to advancing age were known to be associated with atrial fibrillation.

Based on a review of the evidence and in affording the Veteran the benefit-of-the-doubt, the Board finds that service connection for ischemic heart disease is warranted.  As discussed above, the Veteran is presumed to have been exposed to herbicides in service.  Records from the SSA indicate that he has been diagnosed with chronic ischemic heart disease.  

Further, additional post-service records show that the Veteran has had unstable angina.  The Board observes that angina is defined as pectoris and "any, spasmodic choking, or suffocative pain."  Dorland's Illustrated Medical Dictionary 84 (31st ed. 2007).  Pectoris is a paroxysmal thoracic pain; "it is most often due to ischemia of the myocardium and precipitated by effort or excitement".  Id.  Unstable angina is defined as "angina pectoris that occurs unpredictably or suddenly increases in severity or frequency."  Id.  As unstable angina is shown to be most often due to ischemia of the myocardium, such evidence supports a finding that the Veteran has ischemic heart disease.

In reaching the conclusion that the evidence supports a finding of a diagnosis of ischemic heart disease, the Board acknowledges the June 2005 treatment record indicating that the Veteran's symptoms were not likely secondary to ischemia but were most likely secondary to paroxysmal atrial fibrillation.  The Board also acknowledges that the August 2006 examiner did not diagnose the Veteran with symptoms associated with ischemic heart disease such as unstable angina or with any form of ischemic heart disease.  However, considering the Veteran's cardiac history showing three findings of angina--October 2004, May 2005, and June 2005--the evidence does support a finding that the Veteran has had unstable angina, which is associated with ischemic heart disease.  

As discussed above, the Veteran has been diagnosed with chronic ischemic heart disease and unstable angina that is associated with ischemic heart disease.  [Applicable regulation shows that unstable angina is considered to be component of atherosclerotic cardiovascular disease, which is a considered to be a component of ischemic heart disease.  38 C.F.R. § 3.309.]  Also, the record reflects that continuous medication is required to treat the Veteran's cardiovascular disorder as shown by the August 2006 VA examination.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Further, the Veteran's in-service exposure to herbicides is conceded, and his ischemic heart disease is presumed to have been exposed to such in-service exposure.  Accordingly, the Board concludes that service connection for ischemic heart disease is warranted.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a right knee disorder having been received, the appeal is granted to this extent.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for ischemic heart disease is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the underlying claim for service connection for a right knee disorder as well as the additional claim for service connection for a right ankle/foot disorder.  

With regards to the Veteran's right knee disorder, his contentions indicate that he injured his right knee in service and has had continued problems since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board also finds the Veteran to be credible in reporting an in-service injury and having pain since service.  

In finding the Veteran credible in reporting an in-service injury, the Board observes that the Veteran's STRs from his second period of service (June 1975 to April 1982) during which he contends the injury occurred, appear to be incomplete.  The only STR from that period of service is the April 1982 discharge examination.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo, 9 Vet.App. 46.  In keeping with its heightened duty, the Board finds that the Veteran's credible and competent reports, absent evidence to the contrary, are sufficient to establish an in-service right knee injury.  

Therefore, because the Veteran has competently and credibly reported having an in-service right knee injury and pain since service, and he has been diagnosed with degenerative arthritis post-service, the Board finds that a remand is necessary to afford him a VA examination to determine if has a right knee disorder that is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the Veteran's claim for service connection for a right ankle/foot disorder, he contends that he broke an arch bone in Germany in 1976.  See May 2007 notice of disagreement.  As noted above, his STRs except for his February 1982 discharge examination from his second period of service are not of record.  However, the February 1982 separation examination report shows that the Veteran reported having an old right foot fracture.  Therefore, the Board finds that the evidence supports the Veteran's assertion of having a right ankle/foot injury in service.  

According to post-service medical records, X-rays of the right ankle dated in July 2005 showed soft tissue swelling around the lateral malleolus with small bony density adjacent to the tip, which could represent acute or old fracture.  In December 2005, the Veteran was diagnosed with ankle arthralgia and degenerative joint disease.  Therefore, because the Veteran has competently and credibly reported having an in-service right ankle/foot injury and pain since service, and he has been diagnosed with degenerative joint disease post-service, the Board finds that a remand is necessary to afford him a VA examination to determine if has a right ankle/foot disorder that is related to his military service.  Id.

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Danville, Illinois are dated in March 2009.  Accordingly, on remand, records of any ongoing VA right knee and right ankle/foot treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the issues of entitlement to service connection for a right knee disorder and a right ankle/foot disorder.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service right knee, right ankle, and right foot treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have from the VAMC in Danville, Illinois since March 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his right knee, right ankle, and right foot complaints.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right knee, right ankle, and right foot disorder(s) had it(their) clinical onset in service or is(are) otherwise related to active duty.  In answering this question, the examiner should address the February 1982 separation examination showing a reported right foot fracture as well as the Veteran's competent and credible reports regarding his in-service injuries and a continuity of symptomatology since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Then, readjudicate the issues of entitlement to service connection for right knee and right ankle/foot disorders.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


